Case 4:19-CV-Ol442' Document 1 Filed on 04/19/19 in TXSD Page 1 of 9

Unll€d Qt,
\ sites go .,
Sou!hem D,-St,m Of'j";£..<l; ,`

FIL.'~?;)

UNITED STATES DISTRICT COURT APR l 9 2019

SOUTHERN DISTRICT OF TEXAS

 

HoUsToN DIVISION mata J. staley mark m CO t
’ ur
JOHN PENA § CASE NG; y
PLAINTIFF §
V. § JURY TRIAL YES X NO
JAMES DUSTIN PAYSEUR AND §
BAYONET RECORDS LLC, A NEW
YoRK LIMITED §
LIABILITY COMPANY
§
DEFENDANTS

PLAINTIFF’S ORIGINAL COMPLAINT

 

COMES NOW John Pena, Plaintiff, (hereinafter referred to as “Pena”) appearing and
complaining of James Dustin Payseur, (hereinafter referred to v as “Pay seur”) and Bayonet
Records LLC, a New York Lirnited Liability Company, (hereinafter referred to as “Bayonet
Records”) and shows this Court as follows:

l. Plaintiff Pena is a resident of the State of Texas, residing at 201 Lanier Ranch Rd., Drift-
Wood, Texas 77619.

2. Defendant Payseur is a resident of the State of New York. Service of Summons and copy
of this Complaint upon this Defendant may be obtained at The Satellite Bar, 6922 Harrisburg
Blvd., Houston, Texas 77011.

3. Defendant Bayonet Records is a Limited Liability Company organized under the laws of
the State of New York, at least partially owned by Defendant Payseur. Service of Sumrnons and

copy of this Complaint upon this Defendant may be obtained through the New York Secretary of

Case 4:19-cV-01442 Document 1 Filed on 04/19/19 in TXSD Page 2 of 9

State, New York Department of State, One Commerce Plaza, 99 Washington Avenue, Albany,
New York 12231.
4. This Court has jurisdiction over the claims for relief contained in this Complaint pursuant
to 28 U.S.C. §1331 and 28 U.S.C §1367.
5. Venue is proper in the United States District Court for the Southern District of Texas,
Houston Division pursuant to 28 U.S.C. §1400(a).

EAQJ`_S
6. This is a suit arising under the provisions of the U.S. Copyright Act 17 U.S.C. §101 g_t
&q._L The Federal Declaratory Judgment Act, 28 U.S.C. § 2201, and pendent State Law Claims.
7. Between 2009 and 2011 Plaintiff Pena and Defendant Payseur were members of a musi-
cal group called “Beach Fossils.” Beach Fossils is an unincorporated association of individual
musicians formed in Brooklyn, New York in 2009.
8. While with the Beach Fossils, Plaintiff Pena and Defendant Payseur were “joint
authors” (as that term is defined in 17 U.S.C. §101 and 17 U.S.C. §201) of musical compositions
titled:

A. “What A Pleasure”

B. “Adversity”

C. “Calyer”

D. “Wide Awake;” and

E. “Gathering”

9. While with the Beach Fossils, Plaintiff Pena was the sole author of a musical composition

titled “Face It.”

 

 

Case 4:19-cV-01442 Document 1 Filed on 04/19/19 in TXSD Page 3 of 9

10. The musical compositions identified in Paragraphs 8 and 9 sup_r_a,_were embodied in
sound recordings of the Beach Fossils titled "Beach Fossils” and “What A Pleasure” (the “Al-
bums”) released in 2010 and 2011 respectively by Captured Tracks.

ll. The musical composition “Face It” solely authored by Plaintiff Pena was released as a
single by Captured Tracks in 2011. `

12. Throughout the time Captured Tracks released and distributed the Albums, it was Plain-
tiff Pena’s understanding and belief that Defendant Payseur was the sole Beach Fossils member
in contact with, as well as receiving any accountings or payments from, Captured Tracks and it
was therefore Defendant Payseur’s duty to account to and pay any other writers and/or members
of Beach Fossils for the Albums, including Plaintiff Pena.

13. Plaintiff Pena left Beach Fossils in 2011. After leaving Beach Fossils, Plaintiff Pena re-
tained his exclusive rights conferred upon him by 17 U.S.C. §106. The sound recordings incor-
porating the musical compositions authored and jointly authored by Plaintiff Pena continue to be
sold both in the United States and lnternationally.

14. Since Plaintiff Pena left Beach Fossils in 2011, and in line with the fact that it was seem-
ingly Defendant Payseur’s duty to account to the other writers/members of the Beach Fossils,
Plaintiff Pena received a single payment from Defendant Payseur in the amount $215.67 during
April, 2018. Aside from that single payment, Plaintiff Pena has not been paid by Defendant Pay-
seur any other sums from the sales of the records on which his compositions and sound record-
ings appeared

15. On October 18, 2018, in an email sent to Plaintiff Pena Defendant Payseur’s attorney

made an offer of $20,000 as a “full buy-out of any of the underlying publishing copyrights in”

 

Case 4:19-cV-01442 Document 1 Filed on 04/19/19 in TXSD Page 4 of 9

the six musical compositions: “Wide Awake,” ‘,‘Gathering,” “What A Pleasure,” “Adversity,”
“Calyer” and, “Face lt.”

16. At that time Plaintiff Pena hired the Law Offices of Al Staehely to represent his interests
in the negotiations going forward. On November 8, 2018 that office sent an email to Defendant
Payseur’s attorney requesting contracts and/or licenses between the Beach Fossils and Captured
Tracks; statements, invoices, receipts, check stubs, etc. from Captured Tracks related to income
from the Albums; as well as any other relevant publishing/recordings/distribution/licensing/etc.
agreements relating to the six musical compositions and sound recordings “Wide Awake,”
“Gathering,” “What A Pleasure,” “Adversity,” “Calyer” and, “Face It,” in order to fully evaluate
the legitimacy of $20,000 offer made to Plaintiff Pena.

l7. Repeated requests were made for these same documents, as well as during phone calls
between Al Staehely and Defendant’s attorney, and to date, none of this material has been sent by
Defendant or his attorney.

18. On November 23, 2018, Defendant Bayonet Records reissued the Albums “Beach Fos-
sils” and “What A Pleasure.”' T hese albums contain sound recordings of the musical composi-
tions that were solely authored and jointly authored by Plaintiff.

19. ln December 2018 Plaintiff Pena filed a United States Copyright Office Application for
his sole authorship musical composition “F ace lt” which bears U.S. Copyright Registration
Number PA0002165007.

20. In December 2018 Plaintiff Pena filed United States Copyright Office Applications on the
musical compositions and sound recordings he jointly authored with Defendant Payseur. These

applications bear the following file numbers:

 

 

Case 4:19-cV-01442 Document 1 Filed on 04/19/19 in TXSD Page 5 of 9

A. 1-7202307754: What A Pleasure; Adversity (l\/Iusical Compositions).
B. 1-7202307550: Wide Awake; Gathering (Musical Compositions and Sound Recordings).
C. 1-7202307808: Calyer (Musical Compositions and Sound Recordings)
D. l-7202307521: Adversity; What A Pleasure; Face lt (Sound Recordings)

FIRST CLAIM FOR RELIEF
21. For his First Claim for Relief, Plaintiff Pena seeks remedies afforded by the Federal De-
claratory Judgment Act, 28 U.S.C. § 2201 Mq. This Act allows this Court declare the rights
and other legal relations of parties in this litigation.

22. Plaintiff Pena seeks a judicial declaration from this Court that:

A. Pena is the joint author, along with Defendant Payseur of the following musical composi-
tions:

i. “What A Pleasure”

ii. “Adversity”

iii. “Calyer”

iv. “Wide Awake,” and;

v. “Gathering”

and that Defendant Payseur has no rights to these musical compositions above those rights con-
ferred to him as a joint author under the Copyright Act.

B. Pena is the sole author of the musical composition “Face It” and that Defendant Payseur
has no rights to this musical composition whatsoever.

C. Pena is joint author, along with Defendant Payseur, of the sound recordings “Wide

Awake,” “Gathering,” “What A Pleasure,” “Adversity,” “Calyer” and, “Face It,” and that Defen-

 

 

Case 4:19-cV-01442 Document 1 Filed on 04/19/19 in TXSD Page 6 of 9

dant Payseur has no rights to these sound recordings above those rights conferred to him as a
joint author under the Copyright Act.

SECOM! CLAIM FOR REL!EE
23. Without waiving the preceding claim for relief, Plaintiff Pena asserts that by failing to
pay him any sums from the sales of the records on which his compositions and sound recordings
appeared since he left Beach Fossils, Defendant Payseur has breached his agreement to pay
Plaintiff these sums due and owing.
24. Plaintiff Pena asserts that the sums owed by Defendant Payseur to him are unliquidated
but are estimated to exceed $21,000.
25. All conditions precedent to Plaintiff’s recovery have been performed
26. It was necessary to secure the services of Tlie Law Oftices of Al Staehely, an attorney
licensed to practice in the State of Texas, to enforce and protect the rights of Plaintiff in this case.
As additional damages from Defendant, Plaintiff asserts that lie should be awarded his reason-
able and necessary attomey’s fees, expenses, and costs incurred in this litigation.

WEQRBELLEE

27. Without waiving the preceding claims for relief, Plaintiff Pena asserts that he is entitled
to an accounting of all sums received by Defendant Payseur from the sales of sound recordings
containing his jointly authored as well as sole authored musical compositions since he ceased
being a member of Beach Fossils. Plaintiff Pena is also entitled to an accounting from Defendant
Bayonet Records of all sums it received from the sales of sound recordings containing his jointly

authored as well as sole authored musical compositions that Defendant Bayonet Records re-re-

leased on Albums “Beach Fossils” and “What A Pleasure” in November, 2018.

 

 

Case 4:19-cV-01442 Document 1 Filed on 04/19/19 in TX_SD Page 7 of 9

28. Under the provisions of l7 USC §201, Plaintiff and Defendant, as joint authoi‘s, both hold
independently the exclusive rights conferred by 17 U.S.C. §106. Along with these rights comes
the duty to account. Defendant Payseur has abrogated his duty by failing to account. After re-
peated requests by Plaintiff Pena’s attorney, Defendant Payse-ur.lias failed to provide Plaintiff
Pena with label contracts, statements, and sales numbers for the initial issues of the Albums that
are necessary to determine the amount owed by Defendant. After repeated requests by Plaintiff’s
attomey, 3 months after the initial request, Defendant Payseur has provided initial pressing num-
bers for the reissued Albums but has failed to account since their release in November 2018. De-
fendant Bayonet Records has failed to provide Plaintiff with any accounting information whatso-
ever
29. Plaintiff requests this Court to Order Defendants to account Alternatively, Plaintiff re-
quests this Court to appoint an auditor to conduct the accounting of Defendants. j

EQURTH CLAIM FOB REL|EJE
30. Without waiving the preceding claims for relief, Plaintiff Pena asserts that Defendant
Bayonet Records has committed copyright infringement of his musical composition “Face It.”
31. Plaintiff Pena is the owner of a valid United States Copyright in the musical composition
“Face It” which bears US Copyright Registration Number PA0002165007. Plaintiff is the sole
author of this work.
32. In November, 2018 Defendant Bayonet Records re-released the album “What A Pleasure”
which contains Plaintiff’s musical composition “Face It” embodied in a sound recording. De-

fendant Bayonet Records has sold and distributed “What A Pleasure" nationwide, including with-

in the Southem District of Texas.

 

Case 4:19-cV-01442 Document 1 Filed on 04/19/19 in TXSD Page 8 of 9

33. Defendant Bayonet Records did not obtain Plaintiff Pena’s consent to use his musical
composition “Face It” prior to re-releasing the album “What A Pleasure.” By failing to obtain
the requisite license to use his musical composition “Face It,” Defendant Bayonet Records has
violated Plaintiff’s exclusive rights afforded him under l7 U.S.C. §106.

34. As a remedy for Defendant Bayonet Records’ copyright infringement, Plaintiff Pena
seeks recovery of any and all damages to which he is entitled along with any additional profits

received by Defendant Bayonet Records from infringement of Plaintiff’s musical composition

“Face lt” as provided by 17 U.S.C. § 504(a)(l).

WHEREFORE, PREMISES CONSIDERED, John Pena, Plaintiff, prays that James
Dustin Payseur, and Bayonet Records, Defendants, be summoned to appear and answer, and
upon entry of Final Judgment that Plaintiff be awarded:

A. Declaratory Relief as pled in this Complaint,
B. Monetary damages to be determined by the trier of fact,
C. All monetary damages and profits of Defendant Bayonet Records derived from its in-

fringement of Plaintiff’s musical composition “Face It.”

D. Reasonable and necessary attorney’s fees, court costs, and litigation expenses,
E. An accounting,
F. Pre and Post Judgment interest at the maximum allowable rate, and;

G. Any other relief, legal or equitable, to which Plaintiff shows himself justly entitled.

Respectfully submitted,

 

Case 4:19-cv-01442 Document 1 Fi|eo| on 04/19/19 in TXSD Page 9 of 9

THE LAW ()FFICE OF TA_EHELY, JR.
`//,\ 9\( _' `_ Lh/
Al Staehely, Jr. /v

TBA 18991000

511 Stuart, Suite 100

Houston, Texas 77006

(713) 528-6946 -Telephone

(713) 528-4817 -Telecopier
Email Al@music-lawyer.com

ATTORNEY FOR PLAINTIFF
JOHN PENA

